     Case 2:17-cv-04354-DSF-AS Document 100 Filed 03/05/19 Page 1 of 2 Page ID #:1068



 1     ROBERT PATRICK STICHT (SBN 138586)
       PAUL J. ORFANEDES (Pro Hac Vice)
 2     JUDICIAL WATCH, INC.
       425 Third Street, SW, Suite 800
 3     Washington, DC 20024
       Telephone: (202) 646-5172
 4     Facsimile: (202) 646-5199
       Email: rsticht@judicialwatch.org
 5     porfanedes@judicialwatch.org
 6     Attorneys for Plaintiff,
       Robert L. Rosebrock
 7

 8                                        UNITED STATES DISTRICT COURT
 9                                       CENTRAL DISTRICT OF CALIFORNIA
10
        ROBERT L. ROSEBROCK,                            CASE NO.: 2:17-cv-04354-DSF (ASx)
11
                            Plaintiff,                  PLAINTIFF’S SEPARATE STATEMENT
12              v.                                      OF THE CASE
13      MICHAEL PEREZ, et al.,
                                                        Final Pretrial:   March 18, 2019
14                          Defendants.                 Trial:            April 16, 2019
15                                                      Judge:            Hon. Dale S. Fischer
16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 2:17-cv-04354-DSF-AS Document 100 Filed 03/05/19 Page 2 of 2 Page ID #:1069



 1                             PLAINTIFF’S PROPOSED STATEMENT OF THE CASE
 2              TO BE READ BY THE COURT TO THE PROSPECTIVE PANEL OF JURORS
 3             In this case, Robert L. Rosebrock of Los Angeles, California claims he was unlawfully arrested
 4     on two consecutive Sundays, June 12, 2016 and June 19, 2016, by police officers employed by the U.S.
 5     Department of Veterans Affairs. Mr. Rosebrock also claims the officers unlawfully seized his cameras
 6     on both dates. The officers’ names are Michael Perez, Joel Henderson, and Christian Perez.
 7             Mr. Rosebrock claims the arrests and seizures of his cameras took place on the corner of
 8     Wilshire and San Vicente Boulevards in Los Angeles, outside what is sometimes referred to as the Great
 9     Lawn Gate entrance to the Los Angeles National Veterans Park. The park is part of the West Los
10     Angeles VA, which also is known as the Veterans Administration Greater Los Angeles Health System
11     or VAGLAHS.
12             Mr. Rosebrock claims the officers violated his rights under the Fourth Amendment to the United
13     States Constitution and are responsible for harm he claims the officers caused him. Mr. Rosebrock also
14     claims that, because the officers were employees of the Department of Veterans Affairs and were acting
15     within the scope of their employment and authority, the officers’ actions constituted assault and battery,
16     false imprisonment/false arrest, and conversion, and the United States government is responsible for the
17     officers’ conduct and any harm they cause him. The officers and the United States deny Mr.
18     Rosebrock’s claims and deny causing Mr. Rosebrock any harm.
19     Dated: March 5, 2019                                         Respectfully submitted,
20                                                                  JUDICIAL WATCH, INC.
21
                                                            By:     /s/ Robert Patrick Sticht.
22                                                                  ROBERT PATRICK STICHT

23                                                          By:     /s/ Paul J. Orfanedes
                                                                    PAUL J. ORFANEDES
24

25                                                                  Attorneys for Plaintiff,
                                                                    Robert L. Rosebrock
26

27

28

       17-cv-04354-DSF (ASx)                                                             Plaintiff’s Statement of the Case
                                                           1
